DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 8, 2021 was filed after the mailing date of the application on March 8, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:  Paragraph [0001] on p. 2 of Applicant’s disclosure recites “This application is a continuation of U.S. Patent Application No. 16/123,848, filed September 6, 2018 and entitled…” Application No. 16/123,848 has been patented, and thus, Applicant’s disclosure needs to be amended to include the patent number.  Thus, paragraph [0001] on p. 2 of Applicant’s disclosure should instead recite “This application is a continuation of U.S. Patent Application No. 16/123,848, filed September 6, 2018, now issued as U.S. Patent No. 10,942,559, issued on March 9, 2021, and entitled…” 
Appropriate correction is required.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-6, 11, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 14, and 16 of U.S. Patent No. 10,942,559, as shown in the tables below. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in every aspect than the patent claims and are therefore an obvious variant thereof.
17/195,362
Claim 1
2
3
4
5
6
11
14
10,942,559
Claim 1
1
4
2
3
6
14
16


17/195,362 (Claim 1)
10,942,559 (Claim 1)
An electronic device, comprising:
An electronic device, comprising: 
an image source configured to:
an image source configured to:
generate a flip-book comprising a first image frame to be displayed at a first target presentation time and a second image frame to be displayed at a second target presentation time after the first target presentation time,
provide a flip-book comprising a first image frame to be displayed at a first target presentation time and a second image frame to be displayed at a second target presentation time after the first target presentation time, 
wherein the first target presentation time and the second target presentation time are specified before the first target presentation time is reached;
wherein the first target presentation time and the second target presentation time are specified before the first target presentation time is reached; 
transmit the flip-book to a downstream device; and
display pipeline to process first image data corresponding with the first image frame
enter a power-gated mode in response to transmitting the flip-book,
power-gate the image data processing circuitry after the display pipeline completes processing of the first image data
wherein the image source remains powered-gated while a subset of image frames of the flip-book are displayed.
wherein the image source remains powered-gated while a plurality of image frames of the flip-book are presented


Allowable Subject Matter
6.	Claims 16-20 are allowed.
s 7-10, 12, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
8.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 7 and base Claim 1, and in particular, do not teach determining that a condition is met to enter an inactive mode; generate one or more first control signals to operate the display to present a transition sequence of image frames; while presentation of the transition sequence of image frames occurs, generate one or more second control signals to operate the display to present the flip-book after the transition sequence of image frames ends; and continue to generate control signals to cause ongoing presentation of the flip-book until determining to power-on the image source to generate additional image data.
9.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 8 and base Claim 1, and in particular, do not teach determining that a condition is met to enter an inactive mode; and in response to determining that the condition is met, generate one or more control signals to operate the display to transition between presenting active screen image frames, present inactive screen image frames, presenting application-managed fade sequence image frames, and present the flip-book.
10.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 9 and base Claim 1, and in particular, do not teach comprising a display, control circuitry, and a display pipeline configured to process a respective image frame associated with the flip-book before transmitting the respective image frame to the display for presentation, wherein the control circuitry is configured to:  determine that powering off of the 
11.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 12 and base Claim 11, and in particular, do not teach causing the electronic device, while presenting the flip-book and between presentation of a first image frame of the flip-book and a second image frame of the flip-book, to:  determine that powering-off a display pipeline consumes less power over a duration of time than the display pipeline consumes while powered-on for the duration of time; and in response to determining that powering-off the display pipeline consumes less power over the duration of time, power-off the display pipeline.  Claim 13 depends from Claim 12, and therefore also contains allowable subject matter.
12.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 15 and base Claim 11 and intervening Claim 14, and in particular, do not teach when the event corresponds to determining to cut-over from displaying the flip-book to displaying actively generated image frames, operate the one or more displays to present a core animation while the image source prepares to actively generate the image frames.
13.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 16, and in particular, do not teach generating, via a controller, a control signal to power-off an image source that has generated a plurality of image frames associated together as a flip-book, wherein the image source remains powered-off while the flip-
14.	The closest prior art (de Greef US 20160189638A1) teaches an electronic device (200, Fig. 2): comprising:  a display panel (208) (electronic device 200 comprises an electrowetting display 204, the eletrowetting display 204 comprises an electrowetting display panel 208, [0041]) configured to display images based on corresponding image data (electrowetting display panel 208 still displays an image, [0042]); and an e Book reader [0062].  de Greef teaches the timing controller 206 controls the address timing for the electrowetting display panel 208 independent from the address timing of the image source 202 by using the frame memory 214 such that the image source 202 requires no activity and can thus enter a power saving “sleep” mode while the electrowetting display panel 208 still displays an image.  When the image source 202 sends image data for a still image to the timing controller 206, which can store the image data in the frame memory 214, the image source 202 no longer needs to send the image data to the timing controller 206 since the timing controller 206 has stored the image data in the frame memory 214.  The timing controller can thus instruct the image source 202 can to go into a low timing controller 206 limits the rate of addressing pixel regions in the electrowetting display panel 208 to the rate of receiving image data from the image source 202, each new image is addressed in a short period of time such that fast horizontal moving images do not display visible contouring artifacts, [0044]).  de Greef teaches the timing controller 206 controls the address timing for the electrowetting display panel 208 independent from the address timing of the image source 202 by using the frame memory 214 such that the image source 202 requires no activity and can thus enter a power saving “sleep” mode while the electrowetting display panel 208 still displays an image.  When the image source 202 sends image data for a still image to the timing controller 206, which can store the image data in the frame memory 214, the image source 202 no longer needs to send the image data to the timing controller 206 since the timing controller 206 has stored the image data in the frame memory 214.  The timing controller can thus instruct the image source 202 can to go into a low power or “sleep” mode, thereby saving system power, until a new or faster moving image is to be provided to the electrowetting display 204 [0042].  However, de Greef does not teach wherein the first target presentation time and the 
15.	Another prior art (Lachwani US008766919B1) teaches display 218 may be display 104 on eBook reader device 102.  Image processing unit 216 may be configured to take input data and generate an image suitable for presentation on a display 218 (col. 4, lines 16-20).  Lachwani teaches rendering model 210 may also be configured to generate pre-rendered images 112(1)-(P) which may ben be stored in memory 204.  For example, these pre-rendered images may be renderings of pages in an eBook following that which is currently presented on the display 218.  In other implementations, the pre-rendered images may comprise a portion of a video stream (col. 4, lines 1-7).  Lachwani teaches the image processing unit 216 may be coupled to dedicated graphic memory.  In such implementations, the pre-rendered images 112(1)-(P) may be stored in the dedicated graphic memory.  In such implementations the image processing unit 216 and dedicated graphic memory may be selectively awaken from a low power mode, while leaving the processor 202 and other devices in the low power mode.  Upon selectively awakening the image processing unit 216 and the dedicated graphic memory, the cached pre-rendered image may be sent to the display for presentation (col. 4, lines 35-45).  While in low power mode, the eBook reader device 102 continues to present the image on the display 104.  After a user has finished reading the page the user activates a page turn button 106.  This activation triggers a keypad wakeup interrupt, which results in a call to the fast awake module 110.  The eBook reader device 102 begins to awaken and a cached pre-rendered image, such as pre-rendered image 112(1) is presented on the display 104 (col. 6, lines 4-16).  Image processing unit 216 and dedicated graphic memory may be selectively awoken from a low power mode, while leaving the processor 
16.	Another prior art (Tripathi US 20170092236A1) teaches an image source configured to provide a first image frame to be displayed at a first target presentation time and a second image frame to be displayed at a second target presentation time after the first target presentation time, and wherein the first target presentation time and the second target presentation time are specified before the first target presentation time is reached (timestamp queue 117 for storing timestamps, each timestamp stored in the timestamp queue 117 may refer to the time at which a corresponding frame should be displayed on the display 120, if the timestamp at the top of the timestamp queue 117 matches or is earlier than the global timer value, then display control unit 116 may be configured to fetch a frame configuration set associated with the corresponding frame, display control unit 116 may then use the frame configuration set to configure the pixel processing elements of display control unit 116, after configuring the pixel processing elements, display control unit 116 may fetch, process, and display the pixels of the corresponding frame, [0038]).  However, Tripathi does not teach entering a power-gated mode in response to transmitting the flip-book, wherein the image source remains powered-gated while a subset of image frames of the flip-book are displayed.
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
de Greef (US 20160189638A1) teaches the timing controller 206 controls the address timing for the electrowetting display panel 208 independent from the address timing of the image source 202 by using the frame memory 214 such that the image source 202 requires no activity and can thus enter a power saving “sleep” mode while the electrowetting display panel 208 still displays an image.  When the image source 202 sends image data for a still image to the timing controller 206, which can store the image data in the frame memory 214, the image source 202 no longer needs to send the image data to the timing controller 206 since the timing controller 206 has stored the image data in the frame memory 214.  The timing controller can thus instruct the image source 202 can to go into a low power or “sleep” mode, thereby saving system power, until a new or faster moving image is to be provided to the electrowetting display 204 [0042].  
Lachwani (US008766919B1) teaches electronic device receives an interrupt, begins to awaken, presents a cached pre-rendered image on the display, and pre-renders additional images to refill the cache before resuming the low power mode (Abstract).
Tripathi (US 20170092236A1) teaches a display control unit includes a timestamp queue for storing timestamps, wherein each timestamp indicates when a corresponding frame configuration set should be fetched from memory (Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611